



Exhibit 10.36

Director Compensation


RESOLUTION OF THE
BOARD OF DIRECTORS OF
PG&E CORPORATION


September 17, 2008


BE IT RESOLVED that, effective January 1, 2009, advisory directors and directors
who are not employees of this corporation or Pacific Gas and Electric Company
(collectively, “non-employee directors”) shall be paid a retainer of $13,750 per
calendar quarter, which shall be in addition to fees paid for attendance at
Board meetings, Board committee meetings, and shareholder meetings; and


BE IT FURTHER RESOLVED that, effective January 1, 2009, the non-employee
director who serves as lead director shall be paid an additional retainer of
$12,500 per calendar quarter; and


BE IT FURTHER RESOLVED that, effective January 1, 2009, the non-employee
director who is duly appointed to chair the Audit Committee of this Board shall
be paid an additional retainer of $12,500 per calendar quarter, and the
non-employee directors who are duly appointed to chair the other permanent
committees of this Board shall be paid an additional retainer of $1,875 per
calendar quarter; and


BE IT FURTHER RESOLVED that, effective January 1, 2009, non-employee directors
shall be paid a fee of $1,750 for each meeting of the Board and each meeting of
a Board committee attended; provided, however, that non-employee directors who
are members of the Audit Committee shall be paid a fee of $2,750 for each
meeting of the Audit Committee attended; and


BE IT FURTHER RESOLVED that, effective January 1, 2009, non-employee directors
attending any meeting of this corporation’s shareholders that is not held on the
same day as a meeting of this Board shall be paid a fee of $1,750 for each such
meeting attended; and


 
1

--------------------------------------------------------------------------------

 
 
            BE IT FURTHER RESOLVED that, subject to compliance with applicable
securities laws, any non-employee director may participate in a Directors’
Voluntary Stock Purchase Program by instructing the Corporate Secretary to
withhold an amount equal to but not less than 20 percent of his or her meeting
fees and/or quarterly retainers for the purpose of acquiring shares of this
corporation’s common stock on behalf of said director; provided, however, that
once a non-employee director has so instructed the Corporate Secretary, said
director may not modify or discontinue such instruction for at least 12 calendar
months; and


BE IT FURTHER RESOLVED that non-employee directors shall be eligible to
participate in the PG&E Corporation 2006 Long-Term Incentive Plan under the
terms and conditions of that Plan, as adopted by this Board and as may be
amended from time to time; and


BE IT FURTHER RESOLVED that members of this Board shall be reimbursed for
reasonable expenses incurred in connection with attending Board, Board
committee, or shareholder meetings, or participating in other activities
undertaken on behalf of this corporation; and


BE IT FURTHER RESOLVED that, effective January 1, 2009, the resolution on this
subject adopted by the Board of Directors on February 20, 2008 is hereby
superseded.



 
 
2

--------------------------------------------------------------------------------

 
